Exhibit 10.4


Execution Copy

AMENDMENT NO. 2 TO CREDIT AGREEMENT
This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), effective as of
November 25, 2015, is entered into by and among VARIAN MEDICAL SYSTEMS, INC., a
Delaware corporation (the “Borrower”), BANK OF AMERICA, N.A., in its capacity as
administrative agent for the Lenders (as defined in the Credit Agreement) (in
such capacity, the “Administrative Agent”), and as Swingline Lender and L/C
Issuer, and each of the Lenders signatory hereto. Each capitalized term used and
not otherwise defined in this Amendment has the definition specified in the
Credit Agreement.
RECITALS
A.    The Borrower, the Administrative Agent and the Lenders have entered into
that certain Credit Agreement dated as of August 27, 2013 (as hereby amended and
as from time to time hereafter further amended, modified, supplemented,
restated, or amended and restated, the “Credit Agreement”), pursuant to which
the Lenders have made available to the Borrower a term loan credit facility and
a revolving credit facility;
B.    The Borrower has requested an increase in the Aggregate Revolving Credit
Commitments in a principal amount of $200,000,000 pursuant to Section 2.14(a)(i)
of the Credit Agreement (the “Second Amendment Revolving Credit Increase”);
C.    The Borrower has requested that the Administrative Agent and the Lenders
amend certain provisions of the Credit Agreement as described below, including,
without limitation, to implement the Second Amendment Revolving Credit Increase;
and
D.    Subject to the terms and conditions of this Amendment, the Administrative
Agent and the Lenders signatory hereto are willing to effect such amendments on
the terms and conditions as set forth herein.
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:
1.Amendments to Credit Agreement. Subject to the covenants, terms and conditions
set forth herein, the Credit Agreement is amended as follows:
(a)    Section 1.01 is amended to include the following defined terms in the
appropriate alphabetical order therein:
“‘Second Amendment’ means that certain Amendment No. 2 to Credit Agreement dated
as of November 25, 2015, by and among the Borrower, the other Loan Parties
signatories thereto, the Lenders signatories thereto and the Administrative
Agent.”
“‘Second Amendment Effective Date’ means the first date that all the conditions
precedent set forth in Section 3 of the Second Amendment are satisfied in
accordance with the terms of the Second Amendment.”
“‘Second Amendment Fee Letter’ means the letter agreement dated November 25,
2015, by and among Borrower, Bank of America and the Arranger.”
(b)    The definition of “Aggregate Revolving Credit Commitments” in Section
1.01 of the Credit Agreement is deleted in its entirety and the following is
inserted in lieu thereof:

1



--------------------------------------------------------------------------------



“‘Aggregate Revolving Credit Commitments’ means the Revolving Credit Commitments
of all the Revolving Credit Lenders. As of the Second Amendment Effective Date,
the Aggregate Revolving Credit Commitments shall be $500,000,000.”
(c)    The grid contained in the definition of “Applicable Rate” in Section 1.01
of the Credit Agreement is deleted in its entirety and the following is inserted
in lieu thereof:
“
 
 
Revolving Credit Loans
Term Loans
Pricing Level
Consolidated Leverage Ratio
Commitment Fee
Eurodollar Rate +
Letters of Credit
Base Rate +
Eurodollar Rate +
Base Rate +
1
Less than 0.50 to 1.00
0.125%
1.125%
0.125%
0.875%
0.000%
2
Greater than or equal to 0.50 to 1.00 but less than 1.00 to 1.00
0.150%
1.250%
0.250%
1.000%
0.000%
3
Greater than or equal to 1.00 to 1.00
0.200%
1.375%
0.375%
1.125%
0.125%

”
(d)    Clause (b) of the definition of “Change of Control” in Section 1.01 of
the Credit Agreement is deleted in its entirety and the following is inserted in
lieu thereof:
“(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) who were nominated or
appointed by individuals referred to in clause (i) above constituting at the
time of such nomination or appointment at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or”
(e)    The definition of “Designated Jurisdiction” in Section 1.01 of the Credit
Agreement is deleted in its entirety and the following is inserted in lieu
thereof:
“‘Designated Jurisdiction’ means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.”
(f)    The definition of “Eurodollar Rate” in Section 1.01 of the Credit
Agreement is deleted in its entirety and the following is inserted in lieu
thereof:
“‘Eurodollar Rate’ means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by

2



--------------------------------------------------------------------------------



the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period;
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and
(c)    if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.”
(g)    The definition of “Fee Letter” in Section 1.01 of the Credit Agreement is
deleted in its entirety and the following is inserted in lieu thereof:
“‘Fee Letter’ means, collectively, (i) the letter agreement, dated July 19,
2013, among the Borrower, the Administrative Agent and the Arranger and (ii) the
Second Amendment Fee Letter.”
(h)    The definition of “Sanction(s)” in Section 1.01 of the Credit Agreement
is deleted in its entirety and the following is inserted in lieu thereof:
“‘Sanction(s)’ means any international economic sanction administered or
enforced by the United States Government (including without limitation, OFAC),
the United Nations Security Council, the European Union, any European Union
member state, Her Majesty’s Treasury or other relevant sanctions authority.”
(i)    Section 2.14(a)(i) of the Credit Agreement is amended by deleting it in
its entirety and the following is inserted in lieu thereof:
“(i)    Request for Revolving Credit Increase. Provided there exists no Default
that is then continuing, upon notice to the Administrative Agent (which shall
promptly notify the Revolving Credit Lenders), the Borrower may from time to
time after the Second Amendment Effective Date, request an increase in the
Aggregate Revolving Credit Commitments (each, a “Revolving Credit Increase”) by
an amount (for all such requests) not exceeding the sum of (A) $100,000,000 plus
(B) unlimited additional Revolving Credit Increases so long as, after giving pro
forma effect thereto, the Borrower is in compliance with each of the covenants
set forth in Section 7.11 as of the end of the latest fiscal quarter for which
internal financial statements are available (assuming for such calculation that
any Revolving Commitment Increases are fully drawn); provided that (i) any such
request for a Revolving Credit Increase shall be in a minimum amount of
$50,000,000, and (ii) the Borrower may make a maximum of three such requests for
Revolving Credit Increases. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Revolving Credit Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the Revolving Credit Lenders).”

3



--------------------------------------------------------------------------------



(j)    Section 5.22 of the Credit Agreement is amended by deleting it in its
entirety and the following is inserted in lieu thereof:
“5.22    OFAC. No Loan Party, nor, to the knowledge of any Loan Party, any
Related Party, (i) is currently the subject of any Sanctions, (ii) is located,
organized or residing in any Designated Jurisdiction, or (iii) is or has been
(within the previous five (5) years) engaged in any transaction with any Person
who is now or was then the subject of Sanctions or who is located, organized or
residing in any Designated Jurisdiction. No Loan, nor the proceeds from any
Loan, has been used, directly or indirectly, to lend, contribute, provide or has
otherwise made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions, or in any other manner that will result in any violation by any
Person (including any Lender, any Lead Arranger, the Administrative Agent, the
L/C Issuer or the Swing Line Lender) of Sanctions. The Borrower and its
Subsidiaries have conducted their businesses in compliance with applicable
Sanctions and have instituted and maintained policies and procedures designed to
promote and achieve compliance with applicable Sanctions.”
(k)    Article V of the Credit Agreement is further amended by inserting the
following new Section 5.23 after Section 5.22:
“5.23    Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.”
(l)    Section 7.11(a) of the Credit Agreement is amended by deleting it in its
entirety and the following is inserted in lieu thereof:
“(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the last day of any fiscal quarter of the Borrower to be greater than 2.00 to
1.00.”
(m)    Article VII of the Credit Agreement is further amended by inserting the
following new Sections 7.15 and 7.16 after Section 7.14:
“7.15    Sanctions.    Directly or indirectly, use and shall procure that its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Credit Extension, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is the subject of Sanctions, or in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Arranger, Administrative
Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions.
7.16    Anti-Corruption Laws. Directly or indirectly use, and shall procure that
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions.”

4



--------------------------------------------------------------------------------



(n)    Section 10.17 of the Credit Agreement is amended by deleting it in its
entirety and the following is inserted in lieu thereof:
“10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute”, “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including, without limitation, Assignment
and Assumptions, amendments or other Loan Notices, Swing Line Loan Notices,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.”
(o)    Schedule 2.01 to the Credit Agreement is amended by deleting it in its
entirety and replacing it with Schedule 2.01 attached to this Amendment.
2.    Representations and Warranties. In order to induce the Administrative
Agent and the Lenders to enter into this Amendment, the Borrower represents and
warrants to the Administrative Agent as follows:
(a)    At the time of and immediately after giving effect to this Amendment, the
representations and warranties made by the Borrower in Article V of the Credit
Agreement, and in each of the other Loan Documents to which it is a party, are
true and correct in all material respects (except that if a qualifier relating
to materiality, Material Adverse Effect or a similar concept applies, such
representation and warranty shall be true and correct in all respects) on and as
of the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects
(except that if a qualifier relating to materiality, Material Adverse Effect or
a similar concept applies, such representation and warranty shall be true and
correct in all respects) as of such earlier date;
(b)    After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing;
(c)    Since the date of the most recent financial reports of the Borrower
delivered pursuant to Section 6.01 of the Credit Agreement, no act, event,
condition or circumstance has occurred or arisen which, singly or in the
aggregate with one or more other acts, events, occurrences or conditions
(whenever occurring or arising), has had or could reasonably be expected to have
a Material Adverse Effect;
(d)    As of the date hereof, there are no Persons that are required to be a
party to the Guaranty pursuant to the terms of the Credit Agreement and the
other Loan Documents;
(e)    This Amendment has been duly authorized, executed and delivered by the
Borrower and each other Loan Party and constitutes the legal, valid and binding
obligations of such Loan Party enforceable against such Loan Party in accordance
with its terms, subject to effect of any applicable

5



--------------------------------------------------------------------------------



bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to the effect of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);
(f)    The Borrower is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon the Administrative
Agent, any Lender or any other Person; and
(g)    The obligations of the Borrower under the Credit Agreement and each other
Loan Document are not subject to any defense, counterclaim, set-off, right of
recoupment, abatement or other claim.
3.    Effective Date. This Amendment will become effective on the date on which
each of the conditions precedent set forth in this Section 3 has been satisfied
(the “Effective Date”):
(a)    The Administrative Agent shall have received each of the following
documents or instruments in form and substance reasonably acceptable to the
Administrative Agent:
(i)    original counterparts of this Amendment, duly executed by the Borrower,
the Administrative Agent, and the Required Lenders, together with all schedules
thereto duly completed;
(ii)    a Secretary’s Certificate regarding resolutions and incumbency
certificates evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Amendment and the other Loan Documents to which such Loan Party is a party;
(iii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower and each Guarantor is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and
(iv)    such other documents, instruments, opinions, certifications,
undertakings, further assurances and other matters as the Administrative Agent
shall reasonably request;
(b)    All fees payable to the Administrative Agent, the Arranger or any Lender
pursuant to the Second Amendment Fee Letter shall have been paid in full, in
accordance with the terms of the Second Amendment Fee Letter; and
(c)    Unless waived by the Administrative Agent, all other fees and expenses of
the Administrative Agent and the Lenders (including the reasonable fees and
expenses of counsel to the Administrative Agent to the extent invoiced prior to
the date hereof) in connection with this Amendment shall have been paid in full
(without prejudice to final settling of accounts for such fees and expenses).
4.    FATCA Certification. Solely for purposes of determining withholding Taxes
imposed under FATCA, from and after the effective date of this Amendment,
theBorrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Credit Agreement as not

6



--------------------------------------------------------------------------------



qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
5.    Reservation of Rights. The Borrower acknowledges and agrees that neither
the execution nor the delivery by the Administrative Agent and the Lenders
signatory hereto of this Amendment shall (a) be deemed to create a course of
dealing or otherwise obligate the Administrative Agent or the Lenders to execute
similar amendments, consents or waivers under the same or similar circumstances
in the future or (b) be deemed to create any implied waiver of any right or
remedy of the Administrative Agent or the Lenders with respect to any term or
provision of any Loan Document.
6.    Entire Agreement. This Amendment, together with the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to any other party
in relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.
7.    Full Force and Effect of Credit Agreement. Except as hereby specifically
amended, modified or supplemented, the Credit Agreement and all other Loan
Documents are hereby confirmed and ratified in all respects and shall be and
remain in full force and effect according to their respective terms. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents. On and after
the effectiveness of this Amendment, this Amendment shall for all purposes
constitute a Loan Document.
8.    Governing Law. This Amendment and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed and performed entirely within such State, and shall be
further subject to the provisions of Sections 11.14 and 11.15 of the Credit
Agreement.
9.    Enforceability. Should any one or more of the provisions of this Amendment
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
10.    References. From and after the date hereof, all references in the Credit
Agreement and any of the other Loan Documents to the “Credit Agreement” shall
mean the Credit Agreement, as amended hereby and as from time to time hereafter
further amended, modified, supplemented, restated or amended and restated.
11.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Borrower, each other Loan Party, the Administrative Agent,
each Lender and their respective successors and assignees to the extent such
assignees are permitted assignees as provided in Section 10.06 of the Credit
Agreement. No third party beneficiaries are intended in connection with this
Amendment.

7



--------------------------------------------------------------------------------



[Remainder of this page intentionally left blank]



8



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and effective as of the date first above written.
 
VARIAN MEDICAL SYSTEMS, INC.
 
By:
/s/ Franco N. Palomba
 
Name:
Franco N. Palomba


 
Title:
Senior Vice President, Finance and Treasurer
 
 
 






Signature Page to Amendment No.2 to Credit Agreement



--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
 
By:
/s/ Dora A. Brown
 
Name:
Dora A. Brown
 
Title:
Vice President


Signature Page to Amendment No. 2 to Credit Agreement

--------------------------------------------------------------------------------






 
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
 
 
 
 
By:
/s/ John C. Plecque
 
Name:
John C. Plecque
 
Title:
Senior Vice President








Signature Page to Amendment No. 2 to Credit Agreement





--------------------------------------------------------------------------------




 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
By:
/s/ Matt Jurgens
 
Name:
Matt Jurgens
 
Title:
Senior Vice President

 

Signature Page to Amendment No. 2 to Credit Agreement





--------------------------------------------------------------------------------




 
SUMITOMO MITSUI BANKING CORPORATION, as a Lender
 
 
 
 
By:
/s/ David W. Kee
 
Name:
David W. Kee
 
Title:
Managing Director








Signature Page to Amendment No. 2 to Credit Agreement





--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK N.A., as a Lender and L/C Issuer
 
 
 
 
By:
/s/ Dawn L. LeeLum
 
Name:
Dawn L. LeeLum


 
Title:
Executive Director








Signature Page to Amendment No. 2 to Credit Agreement





--------------------------------------------------------------------------------




 
MORGAN STANLEY BANK N.A., as a Lender
 
 
 
 
By:
/s/ Alice Lee
 
Name:
Alice Lee
 
Title:
Authorized Signatory




Signature Page to Amendment No. 2 to Credit Agreement





--------------------------------------------------------------------------------




Schedule 2.01
Commitments and Applicable Percentages


Lender
Revolving Credit Commitment
Applicable Revolving Credit Percentage
Term Loan Commitment
Applicable Percentage of Term Loan Commitment
Bank of America, N.A.


$173,333,333.33


34.666666670
%


$200,000,000.00


40.000000000
%
Wells Fargo Bank, National Association


$116,666,666.67


23.333333330
%


$125,000,000.00


25.000000000
%
Sumitomo Mitsui Banking Corporation


$116,666,666.67


23.333333330
%


$125,000,000.00


25.000000000
%
JPMorgan Chase Bank, N.A.
$
58,333,333.33


11.666666670
%


$50,000,000.00


10.000000000
%
Morgan Stanley Bank, N.A.
$
35,000,000.00


7.000000000
%
---


---


Total


$500,000,000.00


100.000000000
%


$500,000,000.00


100.000000000
%




Schedule 2.01